DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s amendment of Sept. 30, 3021.
The objections to amended claim 2 are withdrawn.
Response to Arguments
Claim 9 has been amended to not invoke interpretation under 35 USC 112(f); accordingly the claims is not interpreted under this statute.
Applicant’s argument regarding the 35 USC 112 (a) rejections of claim  have been considered and are persuasive in view of the amendment of claims 1, 9 and 17.  The 35 USC 112(a) rejection of claims 1-20 is withdrawn.
Applicant’s argument regarding the 35 USC 112 (b) rejections of claim  have been considered and are persuasive in view of the amendment of claims 1, 3,  9-11 and 17.  The 35 USC 112(a) rejection of claims 1-20 is withdrawn. However, in view of the amendment new 35 USC 112 (b) rejections of claim 4 and 13 are made below.
Applicant’s arguments with respect to the 35 USC 102 rejection of claim(s) 1-2, 4-11 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 8-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz et al. (US 2019/0129009) in view of Boutard (US 2016/0265968). 

enholz discloses detection of crosstalk and jamming pulses with a LIDAR system. Specifically Eichenholz discloses (see Fig. 9)  

Receiving, at a LIDAR signal detector a first electromagnetic (EM) signal (910)
Determining by the LIDAR signal detector (circuit 780, fig. 7) whether the first EM signal exceeds a programmable threshold value for at least a programmable period of time (determining the magnitude and pulse width, with comparators having threshold voltages para. [0096], and “if the magnitude or energy of the detected pulse is not less than—by a selected amount—that of the transmitted pulse or that which is expected of a valid return pulse, then lidar system 100 can classify the detected pulse as an anomalous pulse”)
Based on a determination that the first EM signal exceeds the threshold value, generating a first control signal (at block 950) to prevent a LIDAR processor from generating distance data based on the first EM signal (para. [0098], “if one or more of the characteristic(s) of the detected light pulse are deemed not to sufficiently match the representative characteristic(s) of the transmitted pulse or the expected characteristic(s) of a valid return pulse, then the detected light pulse can be identified as an anomalous pulse and can be disregarded or flagged to eliminate or reduce the reliance of lidar system 100 on that pulse. For example, lidar system 100 may be programmed to not calculate, or to not output, a distance measurement using the anomalous pulse.” Such programming is inherently based on a control signal.
wherein exceeding the threshold for at least the programmable period of time  indicates the first EM signal is generated by constant interference (e. g. another Lidar transmitter)


However, Boutard teaches in the same field of endeavor, an optical pulse sensor and its method of operation. Specifically Boutard teaches a method comprising (see para. [0066]), receiving at an optical signal detector, a first electromagnetic signal, determining by the signal detector whether the first electromagnetic signal exceeds a programmable threshold value for at least a period of time, wherein the program threshold value is based on a second previously received electromagnetic signal (“the respective defined threshold pulse levels for a good pulse or a good pulse absence can be predefined and/or static (e. g. fixed) levels, or the respective defined threshold levels can be determined or set based on at least in part on (e. g. dependent in part on) the conditions or levels of other pulses in the sequence or sampling window”).  Such pulses would necessarily be previously detected pulses. 
It would have been obvious to one skilled in the art, e. g. an optical engineer, that basing the threshold for valid EM signals on previous pulses as taught by Boutard, would most simply be done by the circuitry of the Eichenholz  ‘s LIDAR  detector  itself, by modification that was within ordinary skill before the date of the instant invention.  To put this another way, basing the threshold for valid EM signals on previous pulses as taught by Boutard would have avoided the complexity of an additional step of using another apparatus to determine the threshold for valid LIDAR distance determination.
With regard to claim 17, Eichenholz discloses (para. [0133] and [0139]) a non-transitory computer readable storage medium (memory 620 and 630) having computer program code (instructions) stored thereon, the computer code, when executed by one or more processors of a LIDAR system, causes the LIDAR system to perform operations comprising

Receiving, at a LIDAR signal detector a first electromagnetic (EM) signal (910)
Determining by the LIDAR signal detector (circuit 780, fig. 7) whether the first EM signal exceeds a programmable threshold value for at least a programmable period of time (determining the magnitude and pulse width, with comparators having threshold voltages para. [0096], and “if the magnitude or energy of the detected pulse is not less than—by a selected amount—that of the transmitted pulse or that which is expected of a valid return pulse, then lidar system 100 can classify the detected pulse as an anomalous pulse”)
Based on a determination that the first EM signal exceeds the threshold value, generating a first control signal (at block 950) to prevent a LIDAR processor from generating distance data based on the first EM signal (para. [0098], “if one or more of the characteristic(s) of the detected light pulse are deemed not to sufficiently match the representative characteristic(s) of the transmitted pulse or the expected characteristic(s) of a valid return pulse, then the detected light pulse can be identified as an anomalous pulse and can be disregarded or flagged to eliminate or reduce the reliance of lidar system 100 on that pulse. For example, lidar system 100 may be programmed to not calculate, or to not output, a distance measurement using the anomalous pulse.” Such programming is inherently based on a control signal.
wherein exceeding the threshold for at least the programmable period of time  indicates the first EM signal is generated by constant interference (e. g. another Lidar transmitter)
The threshold can be specified based on experimental testing (para. [0097], last sentence). Eichenholz does not specifically disclose that the programmable threshold is based on a second previsouly received electromagnetic signal. 

It would have been obvious to one skilled in the art, e. g. an optical engineer, that basing the threshold for valid EM signals on previous pulses as taught by Boutard, would most simply be done by the circuitry of the Eichenholz  ‘s LIDAR  detector  itself, by modification that was within ordinary skill before the date of the instant invention.  To put this another way, basing the threshold for valid EM signals on previous pulses as taught by Boutard would have avoided the complexity of an additional step of using another apparatus to determine the threshold for valid LIDAR distance determination.
With regard to claim 9, Eichenholz discloses a LIDAR system (Fig. 11A and paras. para. [0096] & [0098)) comprising:
a constant interference threshold circuit (790)  operable to determine a second threshold based on a first threshold
a logic circuit (780) operable to determine based on the threshold whether an electromagnetic signal exceeds the second threshold for at least a programmable period of time, wherein exceeding the second threshold for at least the programmable period of time indicates the first electromagnetic signal is generated by constant interference

However, Boutard teaches in the same field of endeavor, an optical pulse sensor and its method of operation. Specifically Boutard teaches a method comprising (see para. [0066]), receiving at an optical signal detector, a first electromagnetic signal, determining  by a circuit  whether the first electromagnetic signal exceeds a programmable threshold value for at least a period of time, wherein the program threshold value is based on a second previously received electromagnetic signal (“the respective defined threshold pulse levels for a good pulse or a good pulse absence can be predefined and/or static (e. g. fixed) levels, or the respective defined threshold levels can be determined or set based on at least in part on (e. g. dependent in part on) the conditions or levels of other pulses in the sequence or sampling window”).  Such pulses would necessarily be previously detected pulses and/or ambient light. 
It would have been obvious to one skilled in the art, e. g. an optical engineer, that basing the threshold for valid EM signals on previous pulses as taught by Boutard, would most simply be done by the circuitry of the Eichenholz  ‘s LIDAR  detector  itself, by modification that was within ordinary skill before the date of the instant invention.  To put this another way, basing the threshold for valid EM signals on previous pulses or previously detected ambient light as taught by Boutard would have avoided the complexity of an additional step of using another apparatus to determine the threshold for valid LIDAR distance determination.
With regard to claim 10, Eichenholz discloses based on a determination that the first EM signal exceeds the threshold value, generating a first control signal (at block 950) to prevent a LIDAR processor from generating distance data based on the first EM signal (para. [0098], “if one or more of the characteristic(s) of the detected light pulse are deemed not to sufficiently match the representative 
With regard to claims 2, 11, and 18, the LIDAR signal detector receives further EM signals and based on a determination that the signals do no exceed a programmable threshold value for at least the programmable period of time, distance data is generated based on the EM signal (Eichenholz, para. [0098]).
With regard to claims 4-5 and 13, the programmable threshold value adjusted by the logic circuit is based on experimental measurements, which are based on changing environmental conditions such as season, weather and/or time-of-day.
With regard to claims 6, 14, and 20, the first  EM signal is derived from a light signal.
With regard to claims 8 and 16, the first EM signal exceeds the programmable threshold value for at least the programmable period of time due to bursts or continuous exposure to other light sources (such as other LIDAR transmitters, Eichenholz [0092].
With regard to claim 12, the length of time to sample EM signals is determined by the logic circuit (780) (Eichenholz, para. [0096]).
Note that the citations made herein are done so for the convenience of the applicant; they are in no way intended to be limiting.  The prior art should be considered in its entirety.
Allowable Subject Matter
Claims 3, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Allen discloses measurement of interference of LIDAR pulses.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645